Title: To Benjamin Franklin from Aimé (or Amé)-Ambroise-Joseph Feutry, 5 April 1777
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Ce 5 avril 1777.
Feutry aura L’honneur de se trouver demain dimanche chez Monsieur de Francklin &c. à Passi; il a celui D’envoyer encore un mémoire en attendant plusieurs autres qu’il va copier incessament. Il assure ici Mr. de Francklin de ses sentimens d’estime, de Respect, et de l’envie extrême qu’il a de Jouir un moment du bonheur de voir un homme aussi vertueux que Célebre.
